In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 16-935V
                                     Filed: January 6, 2017
                                     [Not to be published]

* * * * * * * * * * * *                     *
MICHAEL ANDERSON and HASANI                 *
TAYLOR natural parents and guardians        *
of K.A., a minor,                           *              Special Master Gowen
                                            *
                      Petitioners,          *              Dismissal; Gardasil;
       v.                                   *              Adverse Reaction
                                            *
                                            *
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
                      Respondent.           *
* * * * * * * * * * * * *
Robert J. Krakow, Law Office of Robert J. Krakow, P.C., New York, NY, for petitioners.
Adriana R. Teitel, United States Department of Justice, Washington, DC for respondent.

                                              DECISION1

       On August 3, 2016, Michael Anderson and Hasani Taylor (“petitioners”) filed a petition
on behalf of their minor child, K.A., pursuant to the National Vaccine Injury Compensation
Program.2 Petitioners alleged that as a result of receiving the Diphtheria Tetanus Acellular
Pertussis (“DTaP”), Hepatitis B, and Poliovirus vaccines on August 5, 2013, and Pneumococcal
Conjugate and Haemophilus Influenza b vaccines on August 6, 2013, K.A. suffered
developmental delay and related injuries and a Table encephalopathy. Petition at 1.

On January 6, 2017, petitioners moved for a decision dismissing their petition, stating that “[a]n
investigation of the facts and available science supporting petitioners’ case has demonstrated to
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post this decision on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14
days to identify and move to delete medical or other information, that satisfies the criteria in § 300aa-
12(d)(4)(B). Further, consistent with the rule requirement, a motion for redaction must include a
proposed redacted decision. If, upon review, I agree that the identified material fits within the
requirements of that provision, I will delete such material from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§
300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual section references will be
to 42 U.S.C. § 300aa of the Act.

                                                    1
petitioners that they will be unable to prove that they are entitled to compensation n the Vaccine
Injury Compensation Program.” Motion for a Decision Dismissing Petition at ¶ 1, filed January
6, 2017. Counsel has advised petitioners that a decision by the Special Master dismissing their
petition will result in a judgment against them, and that such a judgment will end all of their
rights in the Vaccine Program. Id. at ¶ 3. Petitioners state that they intend to protect their rights
to file a civil action. Id. at ¶ 6.

        To receive compensation under the Program, petitioners must prove either (1) that K.A.
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that K.A. suffered an injury that was actually caused by the vaccination.
See §§ 13(a)(1)(A) and 11(c)(1). An examination of the record did not uncover evidence that
K.A. suffered a “Table Injury,” and the record does not contain any persuasive evidence
indicating that K.A.’s alleged injuries were caused by the August 5 and 6 vaccines.

        Under the Vaccine Act, petitioner may not be given a Program award based solely on the
petitioners’ claims alone. Rather, the petition must be supported by either medical records or by
the opinion of a competent physician. § 13(a)(1). In this case, there are insufficient medical
records supporting petitioner’s claim, nor has petitioner offered a medical opinion in support.

       Accordingly, it is clear from the record in this case that petitioner has failed to
demonstrate either that K.A. suffered a “Table Injury” or that the injuries were “actually caused”
by the August 5 and 6, 2013, vaccinations. Thus, this case is dismissed for insufficient proof.
The Clerk shall enter judgment accordingly.

       IT IS SO ORDERED.

                                       / Thomas L. Gowen
                                       Thomas L. Gowen
                                       Special Master




                                                  2